Citation Nr: 0021234	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-47 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury with chondromalacia patella, currently 
rated as 20 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 1996 and August 
1997 by the White River Junction, Vermont, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, inter 
alia and respectively, granted the veteran an increased 
rating, to 20 percent, for service-connected residuals of a 
right knee injury with chondromalacia patella and denied his 
claim for a TDIU.  The veteran challenges the 20 percent 
rating award, contending that his right knee disability 
warrants a higher evaluation.

The Board notes that the August 1997 rating decision also 
denied service connection for degenerative joint disease of 
the right knee as secondary to the service-connected 
residuals of a right knee injury with chondromalacia patella.  
The documentation associated with the claims folder does not 
indicate that a timely appeal of this specific issue was 
filed.

In October 1998, the Board remanded the case for additional 
evidentiary and procedural development, including to address 
revisions to the respiratory disability  rating schedule as 
they pertained to the veteran's service-connected nasal 
fracture residuals, pursuant to his claim for a TDIU.  
Afterwards, the case was returned to the Board but was again 
remanded, in June 1999, for consideration of VAOGCPREC 23-97 
(July 1, 1997) and the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999) with regard to functional loss due to the right knee 
disability, and extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (1999).  In a March 2000 letter, the 
Director, VA Compensation and Pension Service, reported that 
he reviewed the veteran's case and determined that his right 
knee disability did not warrant extraschedular consideration.  
Thereafter, the RO affirmed the prior denials for a TDIU and 
an increased rating in excess of 20 percent for his service-
connected right knee disability in a March 2000 decision.  
The case was returned to the Board later that same month and 
the veteran now continues his appeal.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
injury with chondromalacia patella are currently manifested 
by frequent episodes of joint "locking," pain, effusion and 
limitation of motion on flexion and extension, all of which 
produce marked interference with employment.

2.  The veteran is currently service-connected for residuals 
of a right knee injury with chondromalacia patella (rated as 
30 percent disabling) and residuals of a nasal fracture 
(currently rated as noncompensable), for a combined rating of 
30 percent.  

3.  At the time of this appeal, the veteran's age is in the 
early to mid 40's, and he currently holds a Bachelor of 
Science Degree in economics and was in pursuit of a Bachelor 
of Science Degree in Business Administration (with a 
concentration in accounting).

4.  The level of industrial impairment which may be 
attributed solely to the veteran's aforementioned service-
connected disabilities is not, in itself, of such severity as 
to preclude him from obtaining or retaining substantially 
gainful employment involving sedentary activity.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation, in 
excess of 20 percent, for service-connected residuals of a 
right knee injury with chondromalacia patella have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a 
Diagnostic Codes 5257, 5258, 5260, 5261 (1999).

2.  The criteria for an increased evaluation, to 30 percent, 
on an extraschedular basis for service-connected residuals of 
a right knee injury with chondromalacia patella have been 
met.  38 C.F.R. § 3.321(b)(1) (1999).

3.  A total disability rating for compensation purposes based 
on individual unemployability is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 
4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the United States Army 
as a military policeman.  His service medical records, 
concurrent private medical records and the assertions of the 
veteran indicated onset of a chronic right knee disability 
during active duty as a result of injury sustained in a motor 
vehicle accident.  The service medical records also show 
treatment for a non-displaced nasal fracture in 1976.  He was 
honorably discharged from active service in October 1977.  In 
a December 1981 RO decision, he was granted service 
connection and a 10 percent rating for a right knee 
ligamentous injury, and service connection and a 
noncompensable evaluation for status post nasal fracture.  
(The noncompensable evaluation for status post nasal fracture 
has remained in effect to the present time.)

VA and private medical records and a July 1989 letter from 
the veteran's attorney show that in May 1989, the veteran 
developed increased right knee pain which reportedly began 
while climbing a staircase at his job in a corrections 
facility.  In a September 1989 statement, Claude E. Nichols, 
III, M.D., noted that the veteran's symptoms, when taken with 
the above history, were compatible with an overuse injury.  
However, in view of the veteran's prior history of a knee 
injury in service, the symptoms may also reflect an 
exacerbation of a pre-existing patellofemoral problem.  
Because of this possibility, Dr. Nichols was unable to say 
with absolute certainty that the May 1989 onset of increased 
right knee symptoms represented a new injury.  The records 
also indicate a diagnosis of chondromalacia patella in 1989, 
with arthroscopic surgery.  A September 1989 VA X-ray report 
of his right knee shows some spurring at the quadriceps 
tendon, but no effusion or other bony abnormality observed.  
A November 1989 VA treatment report shows that the veteran 
was diagnosed with chronic patellofemoral syndrome, with 
physician's commentary indicating that the May 1989 injury 
exacerbated the veteran's service-connected right knee 
injury.  At the time, additional arthroscopic surgery was 
contemplated, which was subsequently performed in 1990.

Private medical records from Dr. Nichols, dated from 1990 to 
1994, indicate that the veteran, who had been able to 
participate in athletic activities such as playing baseball, 
began to experience a steady and progressive increase in the 
level of impairment of his right knee in March 1993, due to 
chondromalacia patella.  The symptoms included knee joint 
clicking, pain and swelling with prolonged standing and other 
use.

In February 1996, the veteran reopened his claim and sought 
an increased evaluation for his right knee disability.  VA 
medical records accompanying his claim, including the report 
of a VA compensation examination conducted in May 1996, show 
that he presented with a history of painful right knee 
symptomatology which rendered him unable to work in light 
industrial construction since October 1995.  A MRI in April 
1996 revealed a probable posterior horn tear in his right 
medial meniscus, and also a small effusion and chondromalacia 
patella.  At the May 1996 examination, the veteran complained 
of right knee pain when negotiating stairs, walking on 
inclines and using ladders.  At the examination, he wore a 
supportive knee brace and he stated that without his brace he 
would experience knee joint instability.  The veteran denied 
having any re-injury of his right knee since service, and 
stated that his symptoms represented the current progression 
of his initial injury.

Physical examination in May 1996 revealed no swelling of the 
veteran's right knee or any obvious deformity.  There was 
negative anterior or posterior Drawer's sign and no laxity 
laterally or medially on full extension or on 30 degrees of 
flexion.  The veteran displayed apprehension and pain on 
external and internal rotation.  His range of flexion and 
extension were described as significantly decreased, with 
extension to -10 degrees and painful flexion to 60 degrees.  
In his commentary, the examiner reported that, according to 
the veteran's account, he was told by his private physician 
in October 1995 that he was unemployable and was prescribed 
Darvon for pain which, again according to the veteran, 
interfered with his judgment and made him even more 
unemployable.  The examiner noted that the veteran was 
scheduled for surgery in May 1996 for arthroscopy and 
possible debridement of the inferior surface of his right 
patella.  The diagnosis was chondromalacia of the right knee 
and a probable posterior horn tear of the right medial 
meniscus.  Subsequent post-surgical reports of the May 1996 
procedure show that he had Grade 3 chondromalacia, with an 
area of chondromalacia in the articular surface of the right 
patella, but that the menisci did not appear to be damaged 
and his ligamentous structures appeared to be normal.

A June 1996 VA examination report shows that the veteran was 
on crutches, post arthroscopic surgery of his right knee.  He 
was on crutches and avoided weight-bearing on his right knee.  
Physical examination revealed some swelling of his right 
thigh and calf as compared to the left.  Some slight increase 
in fluid was present in the right knee, which featured 
flexion to 75 degrees and extension to 10 degrees, compared 
with left knee flexion to 135 degrees and extension to zero 
degrees.  He experienced pain on patellar compression of his 
right knee.  His reflexes and sensation appeared to be 
intact.  Well-healed arthroscopy scars were observed on both 
sides of the patellar tendon of his right knee.  The 
diagnoses were recent arthroscopy of the right knee and 
chondromalacia patella.  The examiner also observed a 
phlebitis involving the deep femoral vein in the distal right 
thigh, as well as the posterior tibial vein in the right 
calf, secondary to the arthroscopic procedure.  The opinion 
of the examiner was that the veteran's present right knee 
symptoms were directly related to his in-service right knee 
injury.  

Based on the above facts, the RO granted the veteran an 
increased evaluation, to 20 percent, for his right knee 
disability, effective from October 1995, in a July 1996 
rating decision.  His disability was now characterized in the 
rating decision as a right knee injury with chondromalacia 
patella.  (A temporary total evaluation for postoperative 
convalescence, pursuant to 38 C.F.R. § 4.30, was assigned for 
the period from May 22, 1996, to June 30, 1996.)

The report of a March 1997 VA examination referred to X-rays 
which were taken of the veteran's right knee in July 1996, 
which revealed early degenerative changes of his right knee 
which involved the medial aspect of the medial femoral 
condyle, with small spurs observed on the tibial spines.  At 
the time of the examination, he reported that he was 
currently enrolled in a VA vocational rehabilitation program 
and was also taking accounting classes at the University of 
Vermont with the intent of becoming a certified public 
accountant.  His subjective symptoms included severe right 
knee pain which was aggravated by walking for more than 5 to 
10 minutes, or by performing bending, squatting or kneeling 
motions, lifting, and negotiating stairs and inclines.  He 
also reported occasional swelling of the right knee, a 
constant snapping and popping sound in his right knee on use 
and joint instability on weight-bearing which occurred 1 to 2 
times per day.  

On objective examination, the veteran walked with an antalgic 
gait which favored his right lower extremity.  His right knee 
was mildly swollen, with a circumference of 40.5 centimeters 
as compared to 38.5 centimeters on the left.  Deformities 
observed consisted of two punctuate lesions which were tender 
to palpation at the inferior, medial and lateral patellar 
areas, with crepitus of the patella on heavy palpation of the 
patella tendon.  There was negative anterior or posterior 
Drawer's sign and no medial or lateral laxity.  McMurray's 
test was quite painful, as he was unable to flex his right 
knee more than 90 degrees and, on extension, he experienced 
pain which was described as excruciating.  No click was 
noted.  On range of motion study, his right knee pain began 
at 80 degrees of flexion and became unbearable for him at 92 
degrees of flexion.  He was able to extend his right knee to 
zero degrees.  The diagnoses were Grade 3 chondromalacia of 
his right knee and mild degenerative joint disease of the 
right knee.  With regard to functional loss, the veteran 
reported that after the aggravating factors of a long day on 
his feet, any movement in extension or flexion caused him 
pain which was alleviated with bedrest, elevation of his 
right lower extremity and application of ice packs.  He 
stated that he used Motrin in 800 milligram doses, 3 times 
per day, as the occasion required.

A VA vocational rehabilitation counseling report dated in 
1997 shows that the veteran was 39 years old at the time and 
had previously earned a Bachelor of Science Degree in 
Economics in 1984.  At the time of this counseling, he 
reportedly had not been employed in a full time career 
position for over 3 years.  The counselor determined that the 
limitations imposed by the veteran's 20 percent service-
connected right knee disability precluded his continued 
employment in the temporary construction and light labor 
positions he used to work and that therefore a state of 
impairment of employability existed.  Therefore, he was 
granted vocational rehabilitation benefits for the purpose of 
obtaining additional training at the University of Vermont to 
earn a Bachelor of Science degree in Business Administration 
with a concentration in accounting, with the employment 
objective of becoming an accountant.  The counselor 
anticipated that the veteran would complete the program in 
May 1999.

In April 1998, the veteran presented oral testimony in 
support of his claims for a TDIU and an increased evaluation 
in excess of 20 percent for his service-connected right knee 
disability at an RO hearing before a traveling Board Member.  
According to the transcript of the hearing, the veteran 
testified, essentially, that his right knee disability was 
more problematic than ever, and that his most recent surgery 
only provided a temporary reduction of his symptoms.  He 
reported that he experienced severe right knee pain every 
day, and that damp weather would further aggravate his 
symptoms.  He related to the Board Member that his knee was 
so painful to use, with pain on weight-bearing and if placed 
in the same position for more than 30 minutes at a time, that 
he was unable to perform physical labor work.  He also stated 
that he was unable to work in a regular sedentary office 
environment, as he was unable to sit still for prolonged 
periods and his mood was so adversely affected by his knee 
pain that he would be unable to work effectively with others.  
He reported that he used 800 milligrams tablets of Motrin, 
but that these only helped reduce his knee joint swelling and 
did little to alleviate his pain.  The veteran testified that 
the only way he could avoid having right knee pain was to 
remain in bed or seated in a recliner with his right leg held 
outstretched and motionless.  He stated that his treating 
physicians had deemed him unemployable because of his right 
knee, and that they informed him that the only way in which 
they could provide him relief from his pain was medicate him 
to the point of being a "zombie."

The veteran testified that his wife did almost all of the 
household maintenance tasks because his right knee disability 
prevented him from performing the walking, lifting, bending 
and squatting motions required to do them.  He reported that 
he was also unable to effectively supervise his young 
children because his right knee symptoms prevented him from 
keeping up with their activities and motions, lifting them 
up, or playing with them.  He stated that he was previously 
employed, for six years, as a correctional officer for the 
State of Vermont, but then he had to leave that job because 
of his knee problems.  Then he worked for Land Air Express 
for four months, but left that job because of factors 
unrelated to his knee.  Thereafter, he worked for several 
months for a temporary employment agency, but his knee 
symptoms gradually worsened to the point that he was unable 
to work.  He reported that he was currently enrolled in a 
university to earn a Bachelors Degree in business 
administration with a concentration in tax analysis, but that 
his knee problems caused him to miss several days of classes 
and would also adversely affect his concentration abilities 
and his attitude and demeanor during classroom discussion.  
The veteran anticipated that when he completed his studies 
and vocational rehabilitation, he would be able to work again 
because his chosen career would permit him to perform his job 
primarily at his home and on his own physical terms.

Private and VA medical records, dated from 1997 to 1998, show 
that the veteran was treated on several occasions for his 
right knee complaints.  In addition to Grade III 
chondromalacia, he was also diagnosed with degenerative joint 
disease of the right knee.  

The report of a January 1999 VA examination shows that the 
veteran's claims folder and all relevant medical records 
contained within it were reviewed by the examining physician 
prior to his evaluation of the veteran.  The examiner took 
special notice of the veteran's prior right knee arthroscopic 
surgeries in 1990 and 1996.  At the examination, the veteran 
presented subjective right knee complaints which included 
swelling (especially after being on his knee and walking or 
performing light labor), constant pain, and increasing joint 
stiffness on waking or when seated in one position for more 
than 15 minutes which, according to him, presented problems 
with sedentary jobs as he needed to get up and flex his knee 
at regular intervals.  He reported that he was unable to 
fully extend his leg, and that he experienced pain on flexion 
and pain on use and weight-bearing.  He also had minor 
catching and grinding of the knee joint on flexion.  He 
denied having redness or warmth of his right knee joint, or 
having slippage or buckling.  

Objective examination of the veteran's right knee revealed no 
redness or ecchymosis and no Baker's cyst.  His arthroscopy 
scars were noted to be well healed.  Moderate joint effusion 
of approximately 30 cubic centimeters was found.  The knee 
was tender to palpation over the medial joint line and 
exquisitely tender to ballottement of the patella.  All of 
his ligaments were intact.  Range of motion study showed that 
he had active flexion to 45 degrees without pain, then 
flexion to 62 degrees with pain, being unable to flex his 
knee further.  He could extend his knee to -8 degrees from 
full extension without tenderness.  He was negative on 
apprehension and McMurray's test.  The diagnosis was 
chondromalacia patella of traumatic origin, with the present 
knee symptoms consistent with this diagnosis.  His functional 
impairment consisted of decreased flexion and extension, 
chronic joint effusion and chronic debilitating pain.

The January 1999 VA examination report contains commentary 
from the Orthopedic Department.  The opinion expressed was 
that the veteran's overall degree of physical impairment and 
its effect on his ability to work, resulting from his 
service-connected right knee injury residuals, was that he 
was limited in his ability to perform any sort of work which 
required him to ambulate for a period of more than 15 minutes 
at any one time.  He was also unable to perform any work 
which required that he regularly perform kneeling or 
squatting, or that he remain seated in one position for a 
period of over 15 minutes without being able to get up and 
move his knee around.  The opinion was that the veteran would 
be only able to work at a job which permitted him to manage 
his own schedule at his own pace and only involved analysis 
or other nonphysical activities.  

VA mental health counseling reports, dated in 1999, are 
significant for showing that during counseling sessions in 
March and June 1999, the veteran reported that he was 
performing very well in school and that his teachers sought 
his opinions on subject matters during class.

A private medical report dated in May 1999 shows that the 
veteran had a diagnosis of bilateral patellofemoral syndrome 
which precluded him from ever resuming his former career in 
law enforcement.  The physician who wrote the report noted 
that the veteran was in retraining and it was estimated that 
he would be able to return to work in May 2000.

In September 1999, the veteran submitted to a VA medical 
examination to address the question of whether or not his 
right knee disability precluded him from engaging in 
sedentary employment.  Following a review of his claims 
folder and all relevant medical evidence contained therein, 
the examiner evaluated the veteran's right knee and noted 
that there was no redness, ecchymosis, Baker's cyst or 
ligamentous laxity.  He had approximately 30 cubic 
centimeters of joint effusion and tenderness on palpation 
over the medial joint line, exquisitely so on ballottement.  
Flexion of his right knee was painless to 50 degrees, with 
continuous escalation of pain thereafter to 60 degrees, after 
which he was unable to flex the knee any further.  Extension 
of his right knee was to -10 degrees from full extension, 
with onset of pain reported at -15 degrees from full 
extension.  He was negative on both apprehension and 
McMurray's tests.  X-rays of his right knee were taken in 
late August 1999, which revealed degenerative changes to the 
patellofemoral articulation, with spurs of the superior and 
inferior aspects of the patella and patellofemoral joint 
narrowing.  Also observed were medial subchondral sclerosis 
and spurs of the medial and lateral tibial spines.  The 
radiographic impression was tri-compartmental degenerative 
changes of the knee as described.

The veteran was diagnosed with chondromalacia patella, 
supported by clinical and radiographic evidence, with 
degenerative joint disease shown on radiographic examination.  
In the commentary portion of the report, the examining 
physician expressed his opinion that the veteran could 
neither walk, stand nor comfortably sit for over 15 minutes, 
and that this precluded him from even working in sedentary 
employment.  The examiner noted that the veteran was involved 
in a vocational rehabilitation program which might allow him, 
at some future date, to find a job which would accommodate 
his special physical limitations due to his right knee and 
allow him to move about freely and to not be held to any 
particular schedule.  The examiner concluded, however, that 
until then, it was his opinion that the veteran was 
unemployable.

An excerpt from a conversation, via electronic mail, between 
the RO rating specialist and the veteran's vocational 
rehabilitation counselor shows that the veteran expressed 
concern and doubt that he would be able to find employment as 
he believed that potential employers would not be able to 
accommodate his right knee disability.  However, the 
counselor discussed this matter at length with the veteran 
and was unable to arrive at a definitive understanding of 
what might be required for accommodation.  The veteran stated 
to the counselor that he would not withdraw from his 
vocational rehabilitation program as he felt that there was 
always the possibility of future gainful employment.

In October 1999, the RO referred the veteran's case to the 
Director of the VA Compensation and Pension Service 
(Director) for consideration of an extraschedular rating 
award, pursuant to 38 C.F.R. § 3.321(b)(1).  Following a 
review of the veteran's claims file, the Director, in a March 
2000 decision, determined that given the veteran's age, 
education, abilities and present additional education in 
business and accounting, he would be expected to be able to 
be gainfully employed despite his physical limitation.  
Therefore, the Director found that entitlement to an 
extraschedular TDIU was not warranted.

In April 2000, the Board received from the veteran's 
representative a March 2000 letter from Vermont Department of 
Employment and Training.  Waiver of RO review thereof was 
also requested.  After a review of the veteran's medical 
limitations, it was the writer's opinion that the veteran 
would be almost impossible to place in gainful employment.

II.  Analysis

(a.)  Entitlement to an increased evaluation for 
residuals of a right knee injury with 
chondromalacia patella, currently rated as 20 
percent disabling.

To the extent that the veteran contends that his service-
connected residuals of a right knee injury, with 
chondromalacia patella, are productive of a greater level of 
impairment than that which is contemplated by the 20 
evaluation currently assigned for the affected knee, his 
claim for an increased rating is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), in 
that it is not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 
(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 
(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257 (1998), and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (1999).  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In the present case on 
appeal, the medical evidence shows that the veteran does not 
suffer from instability of his right knee joint, 
notwithstanding the veteran's report of experiencing a 
sensation of instability.  VA examinations in May 1996, June 
1996, March 1997, January 1999 and September 1999, revealed 
joint effusion, but no joint laxity, subluxation or 
instability.  Thus, though the right knee has been rated 
under Diagnostic Code 5257 as 20 percent disabling for 
moderate recurrent subluxation or lateral instability, it 
does not appear this code appropriately reflects the actual 
symptoms contributing to his impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (i.e., Diagnostic Codes 5260 and 5261 in the present 
case.)  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  However, in 
August 1997, the RO expressly denied the veteran's claim of 
service connection for degenerative joint disease of the 
right knee as secondary to his service-connected right knee 
injury residuals with chondromalacia patella.  This decision 
was not timely appealed and the determination became final.  
Thus, the Board may not contemplate the applicability of 
Diagnostic Code 5003 for disability due to arthritis when 
rating the veteran's right knee.  However, the June 1996 VA 
examination report shows that even before arthritis was noted 
in the right knee, this joint already had disabling symptoms 
due to limitation of motion which was, in the examiner's 
opinion, directly related to the veteran's in-service right 
knee injury.  The Board may therefore rate the veteran's 
right knee disability based on limitation of motion, 
notwithstanding that the veteran is not entitled to 
compensation due to degenerative joint disease.  

The criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (1999), recognize impairment of the knee's ability to 
flex and extend.  For the veteran to receive a noncompensable 
evaluation on the basis of limitation of flexion of his 
service-connected knee, the objective medical evidence must 
show flexion limited to 60 degrees.  For a 10 percent 
evaluation, the evidence must show flexion limited to 45 
degrees.  For a 20 percent evaluation, the evidence must show 
flexion limited to 30 degrees.  For a 30 percent evaluation, 
the evidence must show flexion limited to 15 degrees.  The 
schedule does not provide for a rating higher than 30 percent 
for limitation of motion on flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

For the veteran to receive a noncompensable evaluation for 
limitation of extension of his service-connected knee, the 
objective medical evidence must show extension limited to 5 
degrees.  For a 10 percent evaluation the evidence must show 
extension limited to 10 degrees.  For a 20 percent evaluation 
the evidence must show extension limited to 15 degrees.  For 
a 30 percent evaluation the evidence must show extension 
limited to 20 degrees.  For a 40 percent evaluation the 
evidence must show extension limited to 30 degrees.  For a 50 
percent evaluation the evidence must show extension limited 
to 45 degrees.  The schedule does not provide for a rating 
higher than 50 percent for limitation of motion on extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's right knee displayed ranges of motion during 
the period from 1995 to 1999 which were never worse than 
extension to -15 degrees (predicated on onset of pain forward 
from this point of extension), and never worse than flexion 
to 45 degrees (predicated on onset of pain forward from this 
point of flexion).  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Applying Diagnostic Code 
5260, the limitation of flexion to 45 degrees still warrants 
the assignment of only a 10 percent evaluation.  For a 30 
percent evaluation, which is the level of impairment which 
must be demonstrated in order for him to receive an 
evaluation in excess of the 20 percent rating currently 
assigned, his right knee must be limited in flexion to 15 
degrees.  As the objective medical evidence does not 
demonstrate this to be the case, he may not be granted an 
evaluation higher than 20 percent on the basis of Diagnostic 
Code 5260.

For virtually the same reasons as listed above, Diagnostic 
Code 5261 also does not provide a basis for a compensable 
evaluation for the veteran's service-connected right knee 
condition.  The facts of the case show that he has limitation 
of extension of his right knee which, at worst, is only to 15 
degrees under full extension to zero degrees, which would 
still only warrant the assignment of a 20 percent evaluation.  
For a 30 percent rating, he must have limitation of extension 
to 20 degrees.  Thus, Diagnostic Code 5261 also does not 
provide a basis on which he may receive an evaluation higher 
than 20 percent for his right knee condition.

As previously discussed, even considering the provisions of 
the DeLuca case and 38 C.F.R. §§ 4.40 and 4.45, the current 
medical findings do not indicate a degree of functional loss 
of the right knee due to pain which would permit the 
assignment of a rating in excess of 20 percent based on 
limitation of motion on either flexion or extension.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5259, 5262, and 5263 (1999) are not for application to the 
facts of the present case because they contemplate specific 
disabling medical conditions which the veteran is not 
currently demonstrated to have.  Specifically, Diagnostic 
Code 5256 contemplates knee impairment as a result of 
ankylosis.  Diagnostic Code 5259 contemplates knee impairment 
as a result of surgically removed semi-lunar cartilage.  
(Though the veteran has a history of right knee surgery, the 
records do not indicate that he ever underwent a meniscectomy 
or other surgical procedure involving the removal of 
cartilage from his knee.)  Diagnostic Code 5262 contemplates 
knee impairment as a result of malunion or nonunion of the 
tibia and fibula, and Diagnostic Code 5263 contemplates knee 
impairment as a result of genu recurvatum.  As these 
aforementioned conditions are not presently shown, these 
Diagnostic Codes may not be considered for purposes of rating 
the veteran.  Thus, an evaluation in excess of 20 percent for 
impairment of the right knee based on the criteria 
contemplated in the aforementioned Diagnostic Codes is not 
warranted.

The whole of the medical evidence demonstrates that the 
veteran has symptoms more analogous to a dislocated semilunar 
cartilage, as the VA examination reports show that he 
experiences frequent episodes of  "locking" of his right 
knee with pain, crepitus and joint effusion.  The schedular 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999) 
permit the assignment of a 20 percent evaluation, and no 
higher, for a knee which is disabled in this manner.  Thus, 
the 20 percent rating currently assigned is proper and an 
increased evaluation on a schedular basis cannot be allowed.  
However, the provisions of 38 C.F.R. § 3.321(b)(1) must be 
considered, in light of the determination of the physician 
who conducted the September 1999 VA examination that the 
veteran was unemployable for even sedentary work solely due 
to his right knee disability.  

The RO had previously referred the question of whether the 
veteran's right knee disability warranted extraschedular 
consideration to the Director of the VA Compensation and 
Pension Service.  In a March 2000 decision, the Director 
determined that an award of a TDIU on an extraschedular basis 
was not warranted.  However, the Board finds that the 
conclusions shown in the September 1999 VA examination report 
(in which the examiner found the veteran unemployable for 
even sedentary work until at least the time of his expected 
completion of his college studies and vocational 
rehabilitation), and the content of the veteran's credible 
oral testimony before a traveling Board Member (in which he 
described his inability to remain seated for more than 15 
minutes without having to stand and move his knee), indicate 
that his right knee injury residuals with chondromalacia 
patella present an exceptional disability picture as a result 
of marked interference with employment, such that the 
application of the regular schedular standards is rendered 
impractical.  Therefore, the Board concludes that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted, and an additional 10 percent 
evaluation will be added to the 20 percent evaluation 
currently assigned for his right knee disability, for a 
rating of 30 percent.

(b.)  Entitlement to a total rating for 
compensation purposes based on individual 
unemployability (TDIU).

The Board finds the veteran's claim for a TDIU to be well 
grounded, in that it is plausible.  No further assistance is 
required to comply with VA's duty to assist.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1999). 

The veteran is currently service-connected for residuals of a 
nasal fracture, rated as noncompensable, and residuals of a 
right knee injury with chondromalacia patella, now rated as 30 
percent disabling; he has a combined disability evaluation of 
30 percent.  Based on this, he does not meet the minimum 
regulatory requirement to be considered for entitlement to a 
TDIU under 38 C.F.R. §  4.16(a).

However, it is the established VA policy that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans 
unemployable by reason of service-connected disabilities, but 
who fail to meet the standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b) (1999).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1999).  

In reaching its determination in this case the Board has 
followed the analysis of the Court in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, it 
is necessary that the record reflect some factor which takes 
his case outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 
(1999).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  However, unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 (1999).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (1999).

The RO has considered the applicability of the revised rating 
schedule for respiratory disabilities, as contained in 38 
C.F.R. §  4.96 and revised during the course of the veteran's 
appeal on October 7, 1996.  However, it has determined in a 
March 1999 rating decision that the nasal fracture residuals 
still do not warrant a rating higher than noncompensable.  The 
objective medical evidence does not indicate that the nasal 
fracture residuals present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and permit the assignment of 
an extraschedular rating under  38 C.F.R. § 3.321(b).  

As previously discussed, the facts of the case establish that 
the veteran has failed to meet the regulatory threshold for 
entitlement to a TDIU under 38 C.F.R. § 4.16(a), in view of 
the fact that his multiple service-connected disabilities 
currently warrant a combined rating of only 30 percent.  The 
requisite minimum combined evaluation for consideration of a 
TDIU in the veteran's case must be at least 70 percent.  
38 C.F.R. § 4.16(a) (1999).  The Board acknowledges that the 
veteran has stated that he is unable to perform gainful 
sedentary employment due to his service-connected right knee 
disability, and the findings of the September 1999 VA 
examination indicate that he is completely unemployable in 
this regard due to his right knee disability.  The Board has 
also conceded that the veteran's right knee disability 
warrants the assignment of an additional 10 percent rating on 
an extraschedular basis for marked interference with 
employability.  However, notwithstanding this, the Board 
concludes that he still has the capacity to perform sedentary 
jobs in his present condition, given his relatively young 
age, his collegiate education with a degree in economics and 
his active and apparently successful participation in a 
vocational rehabilitation program to earn a second college 
degree in business administration with an emphasis in 
accounting.  

The evidence shows that the veteran's right knee disability 
may require, as a special accommodation from a potential 
employer, that he be permitted to get up from his desk and 
stretch his right knee joint at regular 15-minute intervals.  
On objective assessment, this special accommodation does not 
present the sort of egregious imposition upon a potential 
employer that would markedly tarnish the veteran's market 
desirability and render him an unattractive and unlikely 
candidate for hire.  The employer would not need to provide 
the veteran with any special adaptive equipment or furniture 
to accommodate his need to regularly stretch his right knee.  
Furthermore, on his own admission, the veteran reported that 
he wanted to work in the comfort of his home, where his 
special needs could be easily accommodated, and that a career 
as an accountant would permit him to do this.  The examiner 
who conducted the September 1999 VA examination qualified his 
conclusion regarding the veteran's unemployability for even 
sedentary work by stating that this conclusion was pertinent 
only until the time when he completed his vocational 
rehabilitation and would be able to find a job which would 
accommodate his special 


physical limitations.  The aforementioned evidence does not 
indicate that the veteran is unemployable as a result of his 
service-connected disabilities.  Thus, in view of the 
foregoing, his claim for a TDIU must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.2 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board has considered 
whether this issue should be remanded to the RO for its 
further consideration, in light of the grant of an increased 
rating for the right knee disability herein.  The Board 
concludes, however, that the veteran is not prejudiced by the 
Board's action as the RO has previously based its denial of a 
TDIU on the failure of the veteran to meet the schedular 
requirements and the conclusion of the Director, Compensation 
and Pension Service, that the veteran was not entitled to an 
extra-schedular total disability evaluation based on 
individual unemployability.  As these factors have not 
changed, there is no reason to believe that the RO's 
reasoning on this matter would change.  See Bernard v. Brown,  
4 Vet. App. 384 (1993).

The Board has also considered the veteran's hearing testimony 
in reaching its determinations.  His testimony is considered 
credible insofar as he described impairment related to his 
service-connected knee disorder.  He is not competent, 
however, to present a medical opinion on matters relating to 
his knee impairment.


ORDER

An increased schedular evaluation, in excess of 20 percent, 
for service-connected residuals of a right knee injury with 
chondromalacia patella is denied.

An extraschedular evaluation, to 30 percent, for service-
connected residuals of a right knee injury with 
chondromalacia patella is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

The claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

